          Case 1:20-cv-11335-MLW Document 72-2 Filed 08/18/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


MARIE BAPTISTE, MITCHELL MATORIN,
and JONATHAN DAPONTE,

                                Plaintiffs,

v.
                                                      C.A. No. 1:20-cv-11335-MLW
MIKE KENNEALY, in his official capacity as
Secretary of the EXECUTIVE OFFICE OF
HOUSING AND ECONOMIC
DEVELOPMENT, and CHARLES BAKER,
in his official capacity as Governor of the
Commonwealth of Massachusetts,

                                Defendants.


                               AFFIDAVIT OF ANNETTE DUKE

I, Annette Duke, do hereby declare as follows:

1. I am a Staff Attorney in the Housing Unit at Massachusetts Law Reform Institute (MLRI), a
   statewide poverty law and support center in Massachusetts that engages in multi-forum
   advocacy—including impact litigation, legislative and administrative advocacy, community
   education through trainings and publications, and community lawyering—in order to educate
   the public and policymakers on issues affecting low-income people.

2. I have worked at MLRI since 1989, during which time my work has principally focused on
   tenants’ rights, public and subsidized housing, and court reform. I have authored, co-
   authored, and/or edited numerous publications on these themes, most prominently Legal
   Tactics: Tenants’ Rights in Massachusetts, a comprehensive handbook published by
   Massachusetts Continuing Legal Education (MCLE) that is in its 8th edition.

3. My role with MLRI also involves supervision and coordination of research on evictions in
   Housing Court and District Court.

4. In this capacity, I oversaw an analysis of all summary process filings in the Housing Court
   Department in 2011 and 2014, in total 54,528 cases. Using public information from
   MassCourts, 1 we assessed the median amount of time it takes cases to move from filing a
   summary process case to a disposition, the typical case outcomes, and the percentage of
   tenants and landlords who had representation. This analysis presents the broad trends

1
    MassCourts is the tracking system used by the Massachusetts Trial Court to track cases.


                                                  1
        Case 1:20-cv-11335-MLW Document 72-2 Filed 08/18/20 Page 2 of 4



    available through the survey of available housing court data. See Massachusetts Law Reform
    Institute, Updated Review of Summary Process Actions in Housing Courts Statewide in 2011
    and 2014 (April 25, 2016), accessible at https://www.masslegalservices.org/content/review-
    summary-process-actions-housing-courts-statewide-2011-and-2014.

5. Our analysis found that the vast majority of eviction actions filed in the Housing Court move
   quickly from the time that an eviction is filed to when the court issues a disposition. 2 This
   finding is consistent with previous studies I had overseen in my position at MLRI.

6. In particular, based on this study, the median length of an eviction proceeding from filing to
   the entry of a disposition (including a default, dismissal, agreement, or judgment after trial on
   the merits) was 16 days in 2011 and 15 days in 2014. In most cases, 84 percent of them in
   2011 and 86 percent in 2014, the court issued a disposition in 30 days or less. By 45 days
   from the date of filing, the court issued a disposition in 90 percent of cases in 2011 and 92
   percent of cases in 2014. 3

7. The chart below provides, by year, the total number of summary process cases filed, and the
   time from the filing of the case to entry of a disposition:

                                     2011                     2014
               Total Summary         26,648                   27,880
               Process Filings
               Median                16 Days                  15 Days
                                     14,871 cases             14,462 cases
                                     55% of total             51% of total

               30 Days or less       22,470 cases             23,887 cases
                                     84% of total             86% of total
               45 Days or less       24,009 cases             25,534 cases
                                     90% of total             92% of total


2
  One limitation to the MassCourts data is that in the disposition field only the first disposition is
recorded for each case, but there may be subsequent dispositions in that case. For example, a
tenant’s default judgment might later be replaced by an agreement, but only the initial default
would appear in the MassCourts data in the disposition field. The MassCourts data is thus most
helpful for broad trends, which was the focus of this report.
3
 These figures are broadly consistent with a survey, also of 2014 case data from a smaller cross-
section of Housing Courts and several District Courts for cases filed between January and
October 2014, by MassLandlords, a statewide landlord trade group. See Douglas Quattrochi,
Summary Process Judgments in Massachusetts (March 15, 2016),
https://masslandlords.net/policy/eviction-study-for-massachusetts-part-one/(median case length
of all cases with a disposition date was 16 days).


                                                    2
        Case 1:20-cv-11335-MLW Document 72-2 Filed 08/18/20 Page 3 of 4



8. Our analysis showed a striking number of tenant defaults, with approximately one-quarter of
   the cases each year ending in a default judgment against the tenant, based on information
   available in the “disposition” field. In 2011, 26 percent (7,003 cases) of summary process
   cases resulted in a tenant default. In 2014, 24 percent (6,746 cases) of summary process
   cases resulted in a tenant default.

9. Our analysis of data in the MassCourts “judgment” field showed that nearly 60 percent of the
   total cases filed resulted in a judgment. 4 Specifically, in 2011, 58 percent (15,564 cases)
   resulted in a judgment, and in 2014, 58 percent (16,117 cases) resulted in a judgment. Of the
   cases that resulted in a judgment, the judgment was for the landlord 93 percent of the time for
   both 2011 and 2014 cases.

10. In our analysis, we additionally identified the percentage of tenants and landlords who had
    legal representation in the summary process proceeding. In 2011, 61 percent of landlords
    were represented by lawyers, compared to 7 percent of tenants. In 2014, 62 percent of
    landlords were represented by lawyers, compared to again 7 percent of tenants.

11. Housing Court data around summary process actions provide valuable information regarding
    many of the evictions that take place in the Commonwealth. However, it should be noted
    that there are limitations to these data in that they do not take into account either tenants who
    simply leave following a notice-to-quit, or those who leave after being pressured in various
    ways by landlords, even in the absence of a commenced summary process action.

           I declare under the penalty of perjury that the foregoing is true and correct.

               Executed on August 18, 2020.


                                       /s/ Annette Duke
                                                     Annette Duke




4
 The MassCourts site has a separate field for judgment and for disposition. Because of
variations in how data in entered, while these two fields do not always align, they are helpful to
understand broad trends in summary process cases.



                                                  3
        Case 1:20-cv-11335-MLW Document 72-2 Filed 08/18/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I certify that this document, filed through the Court’s ECF system, will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Jennifer E. Greaney
       August 18, 2020                                Jennifer E. Greaney
                                                      Assistant Attorney General




                                                 1
